Order of the Supreme Court, Bronx County (Hansel McGee, J.), entered on April 18, 1990, which granted plaintiff’s motion to amend her complaint to increase the ad damnum clause to include a claim for punitive damages, unanimously reversed, on the law, and the motion denied, without costs.
In this personal injury action, plaintiff’s automobile was allegedly involved in an accident with a truck driven by defendant’s employee.
On this motion, plaintiff alleges that defendant has been dishonest with respect to disclosure of who was driving the truck at the time of the accident, and whether another person was present in the truck.
These allegations are not sufficient to support an award of punitive damages. The wrongful conduct in the course of disclosure is not connected to the underlying tort, and therefore should not be subject to an award of damages. (James v Powell, 19 NY2d 249.)
Departures from professional standards of this nature are more appropriately addressed by imposition of sanctions (see, Ostano Commerzanstalt v Telewide Sys., 794 F2d 763 [2d Cir 1986]). Concur—Murphy, P. J., Rosenberger, Wallach and Smith, JJ.